           Case 1:21-cr-00175-TJK Document 77 Filed 04/28/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

   v.
                                                       Case No. 21-cr-175-4 (TJK)
 CHARLES DONOHOE,

                    Defendant.


                                             ORDER

        On April 21, 2021, the undersigned issued an order directing that the U.S. Marshals Service

not transport Defendant from the Grady County Jail in Chickasha, Oklahoma until a superseding

order allowing Defendant’s transfer be issued by this Court. On April 22, 2021, Defendant ap-

peared remotely before this Court for the conclusion of his detention hearing and was ordered held

without bond pending trial.

        The parties appeared before the undersigned on April 26, 2021 for a status hearing to ad-

dress where Defendant should be held pending trial or any appeal of his detention decision. At that

hearing, counsel for Defendant advised that Defendant would be appealing this Court’s detention

order. As an appeal is anticipated, the Court declines to order that Defendant be transported to the

District of Columbia at this time. The government represented during the hearing that while the

U.S. Marshals Service did not object to the Defendant not being transported to the District of

Columbia pending any appeal of his pretrial detention to the District Judge assigned to this case,

the Marshals Service deferred to the undersigned as to whether Defendant should be held in Okla-

homa or the jurisdiction of his arrest pending that appeal. Accordingly, to permit Defendant to be

closer to his attorney who is located in North Carolina, and for the reasons stated during the hear-

ing, it is hereby
          Case 1:21-cr-00175-TJK Document 77 Filed 04/28/21 Page 2 of 2




       ORDERED, that, pending the appeal of his pretrial detention to Judge Kelly, the U.S.

Marshals Service transport Defendant back to a detention facility in the Middle District of North

Carolina, the federal jurisdiction of Defendant’s arrest. If possible, and if resources so allow, the

Court requests that Defendant be detained in the Alamance County Detention Center in Graham,

North Carolina, which is near his counsel and where he was detained immediately after his arrest

and prior to his transfer to Oklahoma. It is

       FURTHER ORDERED that the counsel appear before the undersigned on May 3, 2021

at 3:30 p.m. to advise the Court of the status of Defendant’s appeal. Defendant’s presence has been

waived for this hearing, so the U.S. Marshals Service shall not delay his transfer to the Middle

District of North Carolina so that he can appear for that hearing.


       SO ORDERED.
                                                                       G. Michael Harvey
                                                                       2021.04.28
Date: April 28, 2021                                                   18:41:44 -04'00'
                                                      _______________________________
                                                      G. Michael Harvey
                                                      United States Magistrate Judge




                                                 2
